DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 25 May 2022. In view of this communication, claims 1-16 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 7-9 of the Remarks, filed 25 May 2022, with respect to the rejection(s) of claim(s) 1 and 6 under 35 USC §102 have been fully considered and are persuasive. Goth et al. does not teach the first filled portion has an upper base surface that is parallel to the second surface and the conical surface.  Therefore, the rejection has been withdrawn. Further, the rejections made over Gotoh et al. in view of Maeda have been withdrawn.
Applicant’s arguments, see pages 9-10 of the Remarks, filed 25 May 2022, with respect to the rejection under 35 USC §102 of claims 1, 2, 5, and 10 in view of Maeda have been fully considered and are persuasive. Maeda does not teach the second filled portion is in contact with the upper base surface and the conical surface of the first filled portion. The rejection under 35 USC §102 of claims 1, 2, 5, and 10 has been withdrawn. Further, the rejections made over Maeda in view of Park have been withdrawn.
Allowable Subject Matter
Claims 7-9 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the Office Action mailed 10 January 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 13-15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claims or the claims upon which they are dependent, a combination of limitations that includes a printed wiring board wherein a first surface diameter of the through hole on the first surface is larger than a second surface diameter of the through hole on the second surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Yoshioka et al. (US PG Pub. No. 2009/0272564 A1), hereinafter referred to as Yoshioka et al.
Regarding claim 1, Yoshioka et al. teaches a printed wiring board (Fig. 21, paragraph 181: multilayer circuit board 35) comprising:
a substrate (Fig. 20G, paragraph 180: insulation layers 1) including a planar insulating layer having a through hole (Fig. 20G, paragraph 180: radiators 16 formed in the insulating layers 1) in a thickness direction of the planar insulating layer; and 
a via comprising a conductive material (Fig. 20G, paragraph 180: radiators 16 from conductive materials) that fills the through hole, the via having a first filled (Fig. 20G, paragraph 174: conductive bumps 16b embedded in insulating substrate 1) portion of the conductive material in at least a central portion of the through hole, a second filled portion (Fig. 20G, paragraph 180: conductive film 16a formed on bumps 16b) of the conductive material in a region of the through hole that is not filled by the first filled portion, and an interface (Fig. 20G: 16a and 16b are formed separately, resulting in an interface between the two conductive portions) between the second filled portion and the first filled portion, or between the second filled portion and the planar insulating layer
wherein the first filled portion has a shape of a conical frustum (Fig. 20G; paragraph 173: bumps 16b are formed in a similar shape to bumps 11b; paragraph 136: bumps 11b are formed in conical shapes) having a conical surface that is inclined in the thickness direction so as to taper from a first surface of the planar insulating layer toward a second surface of the planar insulating layer that is opposite to the first surface, and 
wherein the first filled (16b) portion has an upper base surface that is parallel to the second surface and the conical surface, and (Fig. 20G; the upper surface of 16b is horizontal, as is the second surface of the insulating layer)
wherein the second filled portion (16a) is in contact with the upper base surface and the conical surface of the first filled portion (16b). (Fig. 20G; paragraph 180: the second filled portion is formed directly on the first filled portion)
Regarding claim 2, Yoshioka et al. teaches the printed wiring board according to claim 1, comprising a second substrate (1) superposed on the first surface of the planar insulating surface. (Fig. 21, paragraph 182: the insulating substrates are stacked on one another)
Regarding claim 5, Yoshioka et al. teaches the printed wiring board according to claim 1, wherein a first surface diameter of the through hole on the first surface is equal to or smaller than a second surface diameter of the through hole on the second surface. (Fig. 21: the through holes which contain the structures 16 are cylindrical)
Regarding claim 10, Yoshioka et al. teaches the printed wiring board according to claim 2, wherein a first surface diameter of the through hole on the first surface is equal to or smaller than a second surface diameter of the through hole on the second surface. (Fig. 21: the through holes which contain the structures 16 are cylindrical)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of view of Park et al. (US 2008/0053688 A1), hereinafter referred to as Park et al.
Regarding claim 3, Yoshioka et al. teaches the printed wiring board according to claim 2 (see above), but does not teach that a material forming the planar insulating layer (1) is different from a material forming an insulating layer of the second substrate (1). (Yoshioka et al. teaches that the planar insulating layers are of the same material)
Polytetrafluoroethylene is old and well-known material in printed circuit board art (see Park et al.). It is merely a matter of choice to select a known material for a particular application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the planar insulating layer made of polytetrafluoroethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Therefore, as it would have been obvious to form the insulating layers (1) of PTFE, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the planar insulating substrate (1) and the second insulating substrate (1) of different materials.
Regarding claim 4, Yoshioka et al. in view of Park et al. teaches the printed wiring board according to claim 3 (see above), wherein the planar insulating layer (1) is made of polytetrafluoroethylene. 
Regarding claim 11, Yoshioka et al. in view of Park et al. as applied to claim 3 above teaches the printed wiring board according to claim 3 (see above), wherein a first surface diameter of the through hole on the first surface is equal to or smaller than a second surface diameter of the through hole on the second surface. (Fig. 21: the through holes which contain the structures 16 are cylindrical)
Regarding claim 12, Yoshioka et al. in view of Park et al. as applied to claim 4 above teaches the printed wiring board according to claim 4 (see above), wherein a first surface diameter of the through hole on the first surface is equal to or smaller than a second surface diameter of the through hole on the second surface. (Fig. 21: the through holes which contain the structures 16 are cylindrical)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ifis (US 2020/0251351 A1) discloses a filled through-hole/via of a conical shape. The through-hole has a conical cross section and is filled in two steps, first portion 120, second portion 132. 
Ling (US 2020/0137892 A1) discloses a via with two conductive filling portions that has a smaller upper diameter than lower diameter.
Tseng (US 2011/0155441 A1) discloses a via with two conductive filling portions. The insulating substrate through which the via is drilled is mounted on a second substrate.
Niki (US 2010/0243311 A1) discloses a via with two conductive filling portions. The insulating substrate through which the via is drilled is mounted on a second substrate.
Moran (US 2009/0148594 A1) discloses a via that has a smaller upper diameter than lower diameter. The insulating substrate through which the via is drilled is mounted on a second substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B FREAL/
 Examiner, Art Unit 2847                                                                                                                                                                                           /HOA C NGUYEN/Primary Examiner, Art Unit 2847